Citation Nr: 1002531	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma. 

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected low back disability prior to July 31, 2006.

4.  Entitlement to a rating in excess of 40 percent for the 
service-connected low back disability from July 31, 2006.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1972 to March 1975 with subsequent service in the 
Reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  January 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The January 2005 
rating decision continued a 20 percent rating for low back 
disability and a January 2007 rating decision denied service 
connection for hypertension and glaucoma.  A later May 2007 
rating decision awarded a higher (40 percent) rating for low 
back disability effective July 31, 2006.       


FINDINGS OF FACT

1.  It is not shown that the Veteran's hypertension became 
manifest during active duty or a period of active duty for 
training (ACDUTRA) or that current hypertension is related 
to, or was aggravated by, such service.  

2.  It is not shown that the Veteran has a current diagnosis 
of glaucoma.

3.  Prior to July 31, 2006 the Veteran's service connected 
low back disability was not manifested by flexion limited to 
30 degrees or less or by ankylosis.

4.  From July 31, 2006, the Veteran's service connected low 
back disability was manifested by flexion limited to 30 
degrees or less; ankylosis was not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 5107  (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for entitlement to service connection for 
glaucoma are not met.  38 U.S.C.A. §§ 1110, 5107  (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

3.  Prior to July 31, 2006, the criteria for a rating in 
excess of 20 percent for low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (Code) 5243 (2009). 

4.  From July 31, 2006, the criteria for a rating in excess 
of 40 percent for low back disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Code 5243 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Regarding the 
claims for service connection, a June 2005 letter from the RO 
explained what the evidence needed to show to substantiate 
the claims.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the Veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  In addition, a March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)). 

Regarding the claim for increase, a September 2004 letter 
from the RO generally explained what the evidence needed to 
show to substantiate the claim.  It also explained VA and the 
Veteran's respective claims development responsibilities.    
A July 2008 letter then specifically provided notice of how 
VA determines disability ratings and indicated that in 
determining a rating, VA considers evidence regarding the 
nature and symptoms of the condition, severity and duration 
of the symptoms, the impact of the condition and symptoms on 
employment, and specific test results.  Also, the letter 
listed examples of evidence that might support a claim for an 
increased rating and provided notice of specific rating 
criteria applicable to rating low back disability.  The Board 
finds that the specific explanations provided pertaining to 
the procedure for assigning the rating, the applicable rating 
criteria and the necessary evidence was in substantial 
compliance with the controlling legal authority pertaining to 
VCAA notice in increased rating claims.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the claims were 
readjudicated after the provision of the notice.  The 
appellant is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
service treatment records, along with available VA and 
private medical evidence.  Additionally, the Veteran was 
provided with VA examinations in relation to his claim for 
increase.

Regarding the Veteran's claims for service connection, an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case the evidence does not establish that 
hypertension or glaucoma was manifest in service or that 
hypertension became manifest in the first year after active 
duty.  Also, the evidence does not indicate that either of 
these claimed disabilities may be associated with an event, 
injury or disease in service or with another service-
connected disability.  Consequently, a VA examination is not 
necessary. 

The Board notes that the Veteran's service treatment records 
from his period of active duty are unavailable and that in 
such a case, for service connection claims, VA generally has 
a heightened duty to assist the Veteran in obtaining evidence 
related to alleged occurrences in service.  In the instant 
case, however, as explained in more detail below, the Veteran 
has not alleged that hypertension or glaucoma were incurred 
during active duty, nor has he alleged that his hypertension 
or glaucoma are related to his period of active duty.  
Instead he relates both these diseases to a specific event, 
which occurred during a period of Active Duty for Training 
(ACDUTRA) during his reserve service.  Accordingly, by 
obtaining the available service medical records from the 
Veteran's period of reserve service and the available medical 
evidence, the Board finds that VA has appropriately fulfilled 
its duty to assist.  The Veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service treatment records for the Veteran's period of reserve 
service reveal some problems with hypertension.  On December 
1980 annual physical for promotion purposes blood pressure 
was 130/80.  It was noted that the Veteran did have 
hypertension and that it was well-controlled on 
hydrochlorothiazide and propanadol.  On subsequent February 
1984 annual examination, blood pressure was 132/94 and it was 
noted that the Veteran needed minimal medication for blood 
pressure as it was well-controlled.  On January 1998 5 year 
over 40 physical, blood pressure was 174/90 and on August 
1999 Medical Board examination blood pressure was initially 
168/89 with a repeat reading of 159/91.  It was noted that 
the Veteran's hypertension was under treatment.  

Private medical records from Dr.Karp from March 1994 to July 
2002 show ongoing treatment for hypertension.  Diastolic 
blood pressure readings ranged from a low of 80 in July 1996 
to a high of 110 in April 1999 and systolic blood pressure 
readings ranged from a low of 124 in December 1994 and July 
1996 to a high of 179 in January 2000.   

An August 1996 letter from private cardiologist, Dr. Nye, 
reveals that the Veteran underwent cardiac testing.  Dr. Nye 
noted that the Veteran's mother had died at age 59 of 
hypertension and that his father had died at age 65 with an 
enlarged heart, coronary artery disease and vascular disease.  
The Veteran was not found to have current heart disease and 
Dr. Nye prescribed Covera HS, 180 mg to hopefully control the 
Veteran's blood pressure with one agent.   

Pharmacy records submitted by the Veteran from the time-frame 
between 1997 and 2005 show that he was continuously 
prescribed medicine for hypertension and eye-related 
pathology.  Regarding hypertension medication the Veteran was 
prescribed Covera-HS, 180 mg from July 1997 to September 
1998; Covera, 240 mg from September 1998 through April 2002; 
Norvasc, 10 mg from January 2001 to February 2003; and 
Atacand-HCT, 32-12.5mg from February 2003 to June 2005.      
  
In a May 1998 letter, Dr, Marioneaux indicated that she had 
been following the Veteran for suspicion of primary open 
angle glaucoma in view of his increased cup to disc ratio and 
borderline intraocular pressures.  Dr. Marioneaux noted that 
at his last evaluation in April 1998, the Veteran's 
intraocular pressures were both elevated at 29 in the right 
eye and 28 in the left eye (with less than 21 being normal).  
Treatment with Timoptic, a nonspecific beta blocker, was 
initiated.  The medication had worked very well, as the 
Veteran's intraocular pressures had dropped to 17 and 19, 
although he was only using the medicine in the right eye.  

A July 1998 memorandum from the Commander of the 99th 
Regional Support Command noted that the Veteran was enroute 
to a scheduled training exercise on January 23, 1993 when he 
was involved in an auto accident.  He sustained neck and back 
injuries ad was unable to perform reserve duties or his 
civilian job from January 1993 to December 1993.  A formal 
line of duty investigation was completed in March 1994 and 
the Veteran was found to be in the line of duty at the time 
of the accident.   

Private medical records from Dr. Marioneaux from 2000 to 2005 
show ongoing treatment for elevated intraocular pressure.  In 
June 2005, it was noted that the Veteran's intraocular 
pressure was borderline.  

Medical records from Dr. Datyner from October 2002 to August 
2006 show ongoing treatment for low back disability.  It was 
noted that the Veteran had chronic low back pain; that he had 
received trigger point injections; that he had been helped 
somewhat by physical therapy and that he was taking pain 
medication.  In May 2006 the physician noted that the Veteran 
had mild degenerative changes in the lumbar spine.    

Medical records from Dr. Amabile from January 2003 to October 
2006 show ongoing treatment for hypertension.  Blood pressure 
readings ranged from a high of 160/100 in January 2003 to a 
low of 110/70 in July 2006.  At the Veteran's October 2006 
visit, the Veteran's blood pressure was 144/90.  A diagnosis 
of glaucoma was entered in June 2005.  

A September 2003 private medical evaluation report from Dr. 
Wright shows a blood pressure reading of 120/90.  It was 
noted that the Veteran had sustained the auto accident on 
January 24, 1993.  A subsequent physical examination on 
February 4, 1993 had shown a mild case of hypertension and 
the Veteran was already taking Hydrochlorothiazide and 
Tenormin.  It was noted that the Veteran had a family history 
that was remarkable for stroke, hypertension and heart 
disease.  It was also noted that the Veteran had transferred 
his care to another provider and that at the time of the 
transfer of service, Dr. Wright did not see that he had any 
permanent physical sequelae of his accident.    

On October 2004 examination done on behalf of VA, the Veteran 
reported constant low back pain that would worsen with 
bending, lifting or walking more than 20 to 30 yards.  The 
back pain did feel better with rest and heat packs.  He was 
receiving trigger point injections from his spine center 
doctor with cortisone every three months, which was the only 
treatment, which really seemed to help his back, giving him 
transient relief.  The Veteran did not mow the grass, play 
any sports or coach any sports.  

He experienced difficulty with lifting, twisting, walking and 
sitting for long periods of more than an hour.  He had muscle 
spasms in his lower extremities on forward bending and 
recurrent pain attacks with intermittent relief.  He had 
constant chronic pain, which severely limited his activities, 
demonstrable muscle spasms and severe lumbar pain with 
trigger point injections.  He used baclofen, Celebrex and 
Ultracet for pain control.  

Physical examination revealed the Veteran guarded his back 
slowly.  He did not bend down to tie or untie his shoes.  He 
tended to be careful when lying back on the examination 
table.  There was pain on palpation over the bilateral SI 
joints as well as the lower lumbar area.  Straight leg 
raising was positive at 10 degrees bilaterally.  Range of 
motion of the thoracolumbar spine was 40 degrees flexion with 
pain at 40 degrees; 20 degrees extension with pain at 20 
degrees; 20 degrees right and left lateral flexion with pain 
at 20 degrees; and 20 degrees right and left rotation with 
pain at 20 degrees.  Range of motion was limited by pain as 
the major functional impact.  There was no fatigue, weakness, 
lack of endurance, incoordination or ankylosis noted.  The 
diagnosis was chronic low back pain with decreased range of 
motion.  The examiner commented that the Veteran appeared to 
have much more pain than was warranted for the examination.  

In a May 2005 claim, the Veteran contended that prior to his 
auto accident in January 1993, his blood pressure was under 
control.  However, right after the accident his blood 
pressure began to elevate due to the trauma, stress and 
strain from the accident/event and also from the subsequent 
pain and suffering.  He was under the care of Dr. Nelson Karp 
from 1993 to 2003, who changed his blood pressure medicine to 
Norvasc, 5mg.  Later Dr. Karp increased the Norvasc dose to 
10 mg and then 15mg as the Veteran's blood pressure was still 
elevated.  Dr. Karp also sent the Veteran to a heart 
specialist because his EKG test showed accumulations of 
crystals around his heart.  

From 2003 to the present the Veteran had been under the care 
of Dr. Amabile who had put him on ATACAND HCT 32-12.5 for his 
hypertension.  The Veteran also indicated that he was 
diagnosed with suspected glaucoma in 1993.  As a result he 
was initially placed on Timoptic-XE and was later placed on 
Xalatan.  The Veteran contended that the 1993 accident had 
caused his hypertension and glaucoma condition.  

Private medical records from the Sleep Disorders Center from 
November and December 2005 show that the Veteran was 
diagnosed with obstructive sleep apnea.  A blood pressure 
reading in November 2005 was 180/100 and a blood pressure 
reading in December 2005 was 148/77 pre-sleep and 138/81 post 
sleep.  

A May 2006 MRI of the lumbar spine produced a diagnostic 
impression of minor disc degeneration and small disc bulge at 
L4-5, as well as minimal bulge at L3-4; very minor lower 
lumbar degenerative facet changes, not unusual for age; and 
otherwise unremarkable examination with no evidence of disc 
protrusion, canal stenosis or malalignment.  

On July 2006 examination done on behalf of VA, the Veteran 
reported constant aching low back pain that was relieved by 
rest.  He indicated that his low back problems did not cause 
incapacitation but did limit his physical activities.  
Physical examination revealed no evidence of muscle spasm.  
There was tenderness from L1 to L5 and no ankylosis.  Range 
of motion of the thoracolumbar spine was 20 degrees flexion 
with pain at 20 degrees, 10 degrees extension with pain at 10 
degrees, 10 degrees right and left lateral flexion with pain 
at 10 degrees and 10 degrees right and left rotation with 
pain at 10 degrees.  The joint function of the spine was 
additionally limited by pain on repetitive use.  The function 
was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  The pertinent diagnosis was 
spondylosis of the lumbosacral spine.  

A May 2007 rating decision awarded an increased (40 percent) 
rating for the Veteran's service-connected low back 
disability effective July 31, 2006.   

A July 2007 MRI of the lumbar spine produced a diagnostic 
impression of mild lower lumbar disc degeneration and mild 
degenerative facet changes; no focal disc protrusion or 
central canal stenosis or malalignment; and mild right sided 
neural foramina narrowing by small asymmetric disc bulge at 
L4-5 along with a small right poster lateral anular fissure.  

On August 2008 examination done on behalf of VA, the Veteran 
complained of constant aching pain with stiffness.  Activity 
increased the pain and activity such as lifting and sometimes 
even walking short distances caused muscle spasms.  He could 
drive for 30 to 60 minutes before he had to stop and rest his 
back.  He used a lumbar support while at work to help his 
back.  

Physical examination revealed that the Veteran did not 
require any devices for ambulation.  There was tenderness in 
the low mid back area as well as the bilateral to the mid 
line.  There was no ankylosis.  Range of motion was 60 
degrees flexion with pain at 60 degrees, 15 degrees extension 
with pain at 15 degrees, 20 degrees left and right lateral 
flexion with pain at 20 degrees; and 20 degrees left and 
right lateral rotation with pain at 20 degrees.  After 
repetitive use, there was pain and fatigue.  There was no 
weakness, lack of endurance or incoordination.  The most 
significant functional impact came from pain.  The diagnosis 
was spondylosis of the lumbosacral spine with bilateral 
intervertebral disc disease involving the lower extremity 
nerves.  

The examiner commented that the Veteran's usual occupation 
was transportation analyst.  He worked with a computer and 
did experience some stiffness and aching in his back while 
working.  Regarding his daily activity, he did limit his 
activities and he did not perform yard work or other 
activities involving his back.

A September 2008 rating decision granted service connection 
for left and right lower extremity radiculopathy and assigned 
10 percent ratings for each extremity effective August 4, 
2006.  

A November 2008 MRI scan of the lumbar spine produced a 
diagnostic impression of interval changes since the July 2007 
MRI including small right posterior L4/5 disc protrusion; 
shallow right far lateral L4/5 disc protrusion with 
associated anular tear extending into the periphery of the 
right foramen, which was moderately narrowed; and very 
shallow nonfocal left far lateral disc protrusion at L3/4 
with associated anular tear with moderate narrowing of the 
periphery of the left foramen.   

On November 2008 examination on behalf of VA examination of 
the lumbar spine revealed no palpable tenderness of the 
spinous processes or paravertebral musculature.  The 
sacroiliac joints were non-tender to palpation.  Straight leg 
raising test was negative bilaterally in the supine and 
sitting positions.  There was no ankylosis or deformity.  
Range of motion was 90 degrees flexion with pain at 20 
degrees, 30 degrees extension with pain at 5 degrees, 30 
degrees right and left lateral flexion with pain at 5 degrees 
and 30 degrees left and right rotation with pain at 10 
degrees.  After repetitive motion the range of motion of the 
lumbar spine was not further limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  Additional 
limitation was 0 degrees.  The pertinent diagnosis was 
spondylosis of the lumbosacral spine.

On December 2008 examination done on behalf of VA, the 
Veteran reported low back pain with stiffness, numbness and 
loss of bladder control.  He had no loss of bowel control.  
The pain could be elicited by physical activity and was 
relieved by rest.  At the time of pain he could function with 
medication.  He had monthly complaints of urgency of 
urination, which had begun six months prior.  He also had 
some complaints of erectile dysfunction, which would occur at 
the same time as bladder dysfunction.  The Veteran stated 
that his condition had not resulted in any incapacitation.  
He had taken an average of 2 days off work every quarter due 
to back pain.  He reported that he would develop pain after 
sitting for more than 45 minutes to an hour and he could 
stand for 45 to 60 minutes before he needed to sit down.  He 
could walk a half mile before pain would develop.  

Physical examination revealed muscle spasm in the bilateral 
lower spine.  There was tenderness in the bilateral 
paraspinous muscles.  There was no ankylosis.  Range of 
motion of the thoracolumbar spine was 30 degrees flexion with 
pain at 30 degrees; 0 degrees extension with pain at 0 
degrees; 15 degrees left and right lateral flexion with pain 
at 15 degrees; and 20 degrees right and left rotation with 
pain at 20 degrees.  The joint function of the lumbar spine 
was additionally limited by pain, fatigue, weakness, lack of 
endurance and incoordination on repetitive use with the major 
functional impact coming from pain.  However, the examiner 
found that there was no additional limitation in degree of 
motion.  

The examiner commented that the Veteran's intervertebral disc 
syndrome caused bladder dysfunction with no pad needed and 
erectile dysfunction.  The Veteran could not achieve and 
maintain an erection.  The diagnosis was degenerative changes 
in the lumbar spine with intervertebral disc syndrome.  The 
effect of the condition on the Veteran's occupation as a 
transportation systems analyst was that he had to move around 
to relieve pain and he used a lumbar support chair.  The 
effect of the condition on his daily activities was that he 
avoided yard work, climbing ladders and heavy lifting and no 
longer participated in scouting.    




III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b). Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain listed, chronic disabilities, including hypertension, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002).  An injury or disease incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was a result 
of the person's own willful misconduct.  38 U.S.C.A. § 105; 
(West 2002); 38 C.F.R. § 3.301(a) (2004).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board finds, however, that staged ratings (other 
than those already assigned) are not warranted here, as the 
degree of impairment due to the Veteran's low back disability 
has not shown additional variation beyond that already 
reflected in the currently assigned ratings. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.

If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply: Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a.

Note 1 following the General Rating Formula for Diseases and 
Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the Veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

Hypertension

The earliest evidence of record of hypertension is from the 
December 1980 report of the Veteran's annual physical, which 
shows that the Veteran was taking medication for the disease.  
There is no evidence that the Veteran's hypertension was 
manifest during the Veteran's period of active duty (from 
March 1972 to March 1975) or within the first year after 
separation from active duty so as to warrant service 
connection on a presumptive basis.  38 C.F.R. §§ 3.303. 
3.307, 3.309.   Also, there is no evidence that the Veteran's 
hypertension first became manifest during a period of ACDUTRA 
so as to warrant service connection on the basis of 
manifestation of a disease during a period of ACDUTRA.  Nor 
has the Veteran alleged that hypertension first became 
manifest during active duty; during the year following active 
duty; or during a period of ACDUTRA.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.303.  Further there is no medical evidence 
indicating that the Veteran's current hypertension is related 
to any event that occurred during the Veteran's period of 
active duty and the Veteran has not alleged that any such 
relationship exists.  38 C.F.R. § 3.303(d). 

Instead, the Veteran has essentially alleged that his 
hypertension was aggravated by his January 1993 auto accident 
incurred in the line of duty during a period of ACDUTRA, 
noting that before the accident his hypertension had been 
under control but right after the accident his blood pressure 
began to elevate due to the trauma, stress and strain from 
the accident/event and also from the subsequent pain and 
suffering.  There is no competent medical evidence to support 
the contention that the auto accident resulted in any 
permanent aggravation of the Veteran's hypertension, however.  
Notably, there is no medical opinion of record indicating any 
relationship between the Veteran's ongoing hypertension and 
the January 1993 auto accident.  Although Dr. Wright's 
September 2003 letter did mention that the Veteran had a mild 
case of hypertension soon after his accident February 1993, 
he did not indicate that the mild hypertension was a result 
of the auto accident. 

The Veteran's lay testimony can be competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within his personal knowledge and 
observations.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, lay persons are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability that 
may be related to an event in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition"). Here, neither  the Veteran nor any 
other lay person is competent (i.e., professionally 
qualified) to offer an opinion as to the cause of his 
hypertension or the cause of any aggravation to the 
hypertension.        

Given that it is not shown that hypertension became manifest 
during active duty, within the first year following active 
duty or during a period of ACDUTRA; and given that there is 
no competent evidence that the Veteran's current hypertension 
was caused or aggravated by, or is otherwise related to, any 
event in service, to include the Veteran's January 1993 auto 
accident, the Board must conclude that the weight of the 
evidence is against a finding of service connection on either 
a direct (or presumptive) basis.  The preponderance of the 
evidence is against this claim and it must be denied.  
Gilbert, 1 Vet. App. 49, 55 (1990).
  
Glaucoma

The record does not actually establish that the Veteran has a 
current diagnosis of glaucoma.  Instead, it appears that the 
Veteran was initially suspected to have glaucoma and 
consequently, he received ongoing treatment to control his 
intraocular pressure.  Also, the record does not establish 
that the elevated intraocular pressure is actually disabling.  
Elevated intraocular pressure represents a laboratory finding 
and not a disability for VA purposes.  See, e.g., 61 Fed. 
Reg. 20440, 20445 (May 7, 1996).  In the absence of proof of 
current disability, there can be no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the Veteran's claim for service connection for 
glaucoma can be denied on the basis of a lack of proof of a 
current disability.  Id.

Even if there was a current diagnosis of glaucoma,  there is 
no evidence that glaucoma was manifest during active duty or 
during a period of ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.303.  Further, there is no medical evidence indicating 
that glaucoma is related to any event in service, to include 
the Veteran's January 1993 auto accident.  38 C.F.R. 
§ 3.303(d).  Once again, although the Veteran is generally 
competent to report symptoms within his personal knowledge 
(See Layno, 6 Vet. App. 465, 469-70 (1994); Buchanan, 451 
F.3d 1331, 1336 (Fed. Cir. 2006)), he is not competent to 
offer an opinion as to the cause of the claimed glaucoma.  
See Espiritu, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau, 492 F.3d 1372, 1377 (Fed. Cir 2007).     

Given that it is not established that the Veteran has current 
glaucoma or a disability resulting from elevated intraocular 
pressure and given that there is no competent evidence that 
glaucoma, even if currently diagnosed, is related to any 
event in service, to include the Veteran's January 1993 auto 
accident, the Board must conclude that the weight of the 
evidence is against a finding of service connection for the 
claimed glaucoma.  The preponderance of the evidence is 
against this claim and it must be denied.  Gilbert, 1 Vet. 
App. 49, 55 (1990).  

Rating in excess of 20 percent for low back disability prior 
to July 31, 2006
   
As the Veteran is shown to have intervertebral disc syndrome, 
his low back disability may be rated either under General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Code 5243.  The Board also notes that as the 
September 2008 rating decision assigned separate 10 percent 
ratings for radiculopathy of the right and left lower 
extremities (thus assigning separate ratings for neurological 
impairment associated with the Veteran's low back disability) 
and that decision is not currently on appeal, the Board will 
limit it's analysis to the orthopedic manifestations of the 
Veteran's low back disability.

Considering the General Rating Formula, in order for a rating 
in excess of 20 percent (i.e. 40 percent) to be assigned 
there must either be forward flexion of the spine of less 
than 30 degrees or favorable ankylosis of the entire 
thoracolumbar spine.  Thus, as neither has been shown prior 
to July 31, 2006, a rating in excess of 20 percent under the 
General Rating Formula is not warranted for this time frame.  
38 C.F.R. § 4.71a, Code 5243.  Also, as incapacitating 
episodes have not been shown nor alleged, there is no basis 
for assigning a rating in excess of 20 percent under these 
criteria.  Id.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, although the October 2004 examiner 
did note functional loss due to pain, the examiner did not 
describe additional limitation of motion or function due to 
such pain.  Nor is there any other evidence of record prior 
to July 31, 2006 indicating such additional limitation of 
motion or function.  Accordingly, the Board finds that the 
Veteran's current 20 percent rating assigned for the time 
frame prior to July 31, 2006 represents appropriate 
compensation for the Veteran's functional loss. 
 
Rating in excess of 40 percent for low back disability from 
July 31, 2006

From July 31, 2006, considering the General Rating Criteria, 
a rating in excess of 40 percent requires the presence of 
ankylosis.  Consequently, as ankylosis has not been shown at 
any time from July 31, 2006 forward, there is no basis for 
assignment of a rating in excess of 40 percent.  38 C.F.R. § 
4.71a, Code 5243.    Also, as incapacitating episodes have 
not been shown or alleged, there is no basis for assigning a 
rating in excess of 40 percent under these criteria.  Id. 

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  The July 2006 examiner did note that joint 
function was limited by pain on repetitive use, the August 
2008 examiner did note that there was pain and fatigue after 
repetitive use, with the most significant functional impact 
coming from pain, and the December 2008 VA examiner did note 
that joint function was limited by pain, fatigue, weakness, 
lack of endurance and incoordination on repetitive use, with 
the major impact coming from pain.  However, none of these 
examiners described limitations significant enough to be 
comparable to the impairment contemplated by a higher 50 
percent rating (i.e. unfavorable ankylosis of the 
thoracolumbar spine).  Accordingly, there is no basis for 
assigning a higher, 50 percent rating on the basis of 
functional loss.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 
202 (1995).       

Finally, the Veteran has submitted no evidence showing that 
low back disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that his low back disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  Further, his low back disability is appropriately 
rated by the applicable schedular criteria.   As such, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extraschedular evaluations in 
"exceptional" cases. See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given that higher ratings are not warranted based on 
application of either a schedular or extraschedular basis, 
the preponderance of the evidence is against the claims for 
increase and they must be denied.  




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for glaucoma is denied. 

Entitlement to a rating in excess of 20 percent for service-
connected low back disability prior to July 31, 2006 is 
denied.

Entitlement to a rating in excess of 40 percent for service-
connected low back disability from July 31, 2006 is denied.   




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


